Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are under examination.  

Response to Applicants’ Arguments/Amendments

Argument Against the Markush Rejection 

The Markush rejection still stands because members of the Markush grouping for Claims 3-4,10 do not share a substantial feature and/or a common use that flows from the substantial structural feature.  For example claim 3 mentions cells such as osteo-like, muscle-like, and neuron-like, etc. cells.  These cells have distinct structures, are located in different regions of the body, and have distinct functions.  Claim 4 states that, the cell cluster forms a bone-like, cartilage, muscle-like, nerve-like, adipose-like, etc tissue.  These tissue have distinct structures, are located in different regions of the body, and have distinct functions.  Because of the presence of such substantial differences, the Markush Rejection is maintained.  

Arguments against Fisher 

Applicants argue the following, “Fisher fails to disclose the structural features of the alginate scaffold of the claimed invention. In particular, Fisher discloses a plurality of “discrete” scaffold members packed within the cavity of the growth chamber. For example, each of the discrete scaffold member has a generally bead-shaped configuration. The “packed bead” approach utilizes a collection of beads (or other discrete structures) as a scaffold construct with the spaces between the beads as pores or channels of the construct. See the abstract as well as paragraphs [0011] and [0050] of Fisher. Fisher fails to disclose an alginate scaffold in a cross-linked spongy structure and therefore does not anticipate the claimed invention.” 

The specification does not provide a specific definition for spongy structure.  Therefore, the term can be given its broadest reasonable interpretation.  A spongy structure can refer to a structure that is full of cavities, porous, absorbent, etc.  The construct of Fisher composed of alginate also has cavities, is porous, and can absorb substances.  Therefore, it can be considered to be “sponge like as well.”

Applicants further argue that the claimed cross-linked spongy structure allows the differentiation of MSCs toward specific cells that are able to form a cell cluster.  A cell cluster can include a few cells or hundreds of cells.  A cluster just needs to have at least two cells.  The MSCs mentioned in the scaffolding of Fisher are capable of further differentiating into two or more cells on/in the structure of Fischer. 

Applicants further argue in italics, “In addition, the cell cluster as formed by the method of the claimed invention is particularly an aggregate or mass in 3D structure, which is different from a 2D cell culture (a monolayer or few layers of cells attached to the surface of a scaffold for cell growth) at least in that it contains more than a few layers of cells and more particularly it forms a sterical structure and morphology.  In some embodiments, a 3D cell cluster is a spherical or spherical-like cluster.”  

The mesenchymal stem cells are able to form clumps as they grow out to promote the formation of a 3D tissue like implant.  Paragraph 11 of Fisher cited in the rejections states that the cells can migrate throughout the scaffolding and/or grow on top of it.  Therefore, the cells are capable of forming 3D tissue as claimed.  There is no requirement in the claims concerning the layers of the cells, and there is no requirement that a spherical/spherical-like cluster be formed.

Applicants further argue that, “Fisher fails to disclose or suggest replacing packed-bead scaffolds with cross-linking spongy scaffolds for generating a 3D tissue-like implant in the claimed invention.”
As argued above, the bead-shaped scaffolding discussed in the Fisher reference can be considered sponge like since it is porous and can have numerous chambers within like a sponge.  Furthermore, paragraph 11 of Fisher used in the rejection even states, “the media is perfusable through the outer scaffold surface or interface and into an interior or inner portion of the discrete scaffold members, thereby permitting the diffusion of molecules such as the influx of oxygen, nutrients, etc. essential for cell metabolism and growth….” Fisher teaches that its structure can also absorb substances.


Applicants argue that, “Fisher fails to disclose or suggest that a 3D cell cluster is formed within the scaffold.  In the bioreactor group shown in Figure 16 of the Fisher reference, white deposits can be seen on the surface of the scaffold, and the scaffold has maintained its shape.  Applicants argue that its invention does not have white images and their scaffolding is less rigid.  
	Paragraph 11 of the Fischer reference states, “the cell population may be encapsulated within the scaffold, or alternatively seeded or disposed on the surface of the scaffold and permitted to migrate throughout the scaffold.”  Therefore, Fisher teaches that cells are capable of migrating throughout the scaffold and may also grow on the surface of such scaffolding.  As argued above, the claims do not state that spherical clumps of cells must be formed and be able to migrate throughout the scaffolding.  The claims only require that cell clumps be present.  In regards to Figure 16 of Fisher, the claims are not even addressing what happens when images are taken of the scaffolding or the rigidity of the scaffolding.

	Applicants argue the following, “Fisher mentions that each of the discrete scaffold members includes a structure containing or supporting a cell population. For example, the cell population may be encapsulated within the scaffold or, alternatively, seeded or disposed on the surface of the scaffold and permitted to migrate throughout the scaffold. See paragraph [0011]. However, Fisher fails to disclose or suggest that a 3D cell cluster is formed within the scaffold. Specifically, Fisher provides Fig. 16, showing images of the cell containing scaffolds. In the bioreactor group, white deposits can be seen on the surface of the scaffold, and the scaffold has maintained its shape. Static groups do not have white deposits, and the scaffold appears much less rigid. See paragraph [0032]. Fig. 17 shows the von Kossa staining images of alginate beads to observe calcium deposition in the scaffolds with the conclusion that mineralization is considerably higher in the perfusion group than in the static osteogenic group and static control group. Fisher may involve cell containing scaffolds where cells can be seen surrounded by a calcium matrix. However, Fisher does not reveal a 3D cell cluster formed within the scaffold according to its approach as disclosed. Fisher does not demonstrate any animal model showing implantation of the cell containing scaffolds.”
	
	These arguments are not commensurate in scope with the instant set of claims.  There is nothing in claims that addresses what images/mineralization of the alginate constructs look like.  Furthermore, applicants seems to be arguing that spherical shaped clusters are present in the invention.  There is nothing in the claim language that states that the clumps are spherical.  The Fisher reference in paragraph 11 teaches that cells/cell clusters can be present within the scaffolding.  Fisher does not need to demonstrate an animal model showing implantation because the instant claims are methods of preparing a 3D tissue like implant and not a method of treating.  

Arguments Against Chen

Applicants argue that Chen is not an appropriate reference because, “little is known about the effects of 3D culture condition on mesenchymal (MSC) differentiation…As such one of ordinary skill in the art would have no proper reason, rationale, or motivation to replace seeding osteoblasts with seeding MSCs into Ca alginate scaffolds by combining Fisher and Chen.”

Chen is appropriate because it teaches calcium alginate scaffolding which facilitates the differentiation of the cells into bone cells which is a goal of Fisher, the primary reference.  Therefore, the references can be combined since they deal with the same art.  Although Chen states that “little is known about the effects of 3D culture on mesenchymal (MSC) differentiation,” Fisher, the primary reference, provides teachings that mesenchymal stem cells can be cultured under 3D conditions.  

Arguments Against Liu, Wang, and Bhatia 
	Applicants argue that the Liu, Wang, and Bhatia references fail to cure the deficiencies in Fisher and Chen.  The arguments against the Fisher and Chen references are unpersuasive; therefore, the Liu, Wang, Bhatia references do not need to cure the deficiencies of Fisher and Chen.

Unexpected Results Arguments  

Applicant respectfully submits, “that the claimed invention provides excellent and unpredictable effects. As described above and in the present specification, the claimed invention establishes a 3D tissue-like implant by seeding MSCs in cross-linked spongy alginate scaffolds and culturing the MSC-alginate scaffolds in a perfusion bioreactor system. For the purpose of cell therapy, mimic cell niche in vivo is a key mediator of maintaining cell capability. In the platform, hMSCs under osteogenesis, for example, can differentiate and grow into functional bone-like tissues with biomineralized structure and abundant ECM. Through the osteogenesis process in the perfusion bioreactor system as disclosed in the present specification, hMSCs could grow, differentiate, and assemble bone-like tissues. The claimed invention could reduce the surgical procedure and form enough 3D tissue-like implant for cell therapy. This strategy could make up enough 3D tissue-like implant for cell therapy and avoid the side effects from allograft or xenograft. The claimed invention provides a safe and affordable tool for tissue…”

	The Fisher reference, like the inventive entity, is also able to produce 3D tissue-like implant material.  Fisher still teaches all the limitations of the inventive entity.  Applicants need to amend the claims to distinguish the inventive entity from the prior art document Fisher.  Applicants need to better define the 3D structure of the cell clusters present in the inventive entity.  If the cell cluster structure is more like a spheroid/spherical formation, then that limitation needs to be added to the claim language.  The term, “spongy structure” is so broad as argued above that it does not better define the invention to distinguish it from the teachings of Fisher.  

Response to Applicants’ Instant set of Claims 

Markush Rejection

Claims 3-4,10 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:. Claim 3 mentions “the specific cells are selected from the group consisting of osteo-like cells, chondro-like cells, muscle-like cells, etc.” Claim 4 mentions that the cell cluster is bone-like, cartilage-like, muscle-like, etc. All these cell types differ materially in how they function and their structure. Claim 10 teaches different sites of isolation for mesenchymal stem cells. These bodily sites are different structurally and functionally.

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-8,10-11,13-16,18,20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US 20120122208)

Fisher teaches a 3D like tissue like implant containing specific cells, comprising 
(a) seeding mesenchymal stem cells (MSCs) in an alginate scaffold in a cross-linked spongy structure to give a MSC-alginate construct; 
(b) transferring the MSCs-alginate construct into a perfusion bioreactor system; and 
(c) incubating the MSC alginate construct in the perfusion bioreactor system under a condition that allows proliferation and differentiation of the MSCs toward the specific cells and formation of the 3D tissue like implant which comprises the alginate scaffold embedded with a cell cluster comprising MSC and the specific cells (Paragraphs 11-16,35-44,57-58) as in instant Claim 1, wherein the condition comprises a culture medium comprising components to induce differentiation of the MSCs toward the specific cells (Paragraph 59) as in instant Claim 2, wherein the specific cells are selected from the group consisting of osteo-like cells (Paragraph 59) as in instant Claim 3, wherein the cell cluster forms a bone-like tissue (Paragraph 53) as in instant Claim 4, When the cells start out as mesenchymal stem cells; they have mesenchymal markers; as they are exposed to the osteogenic medium, they differentiate and develop additional markers associated with osteo-like cells (Paragraph 59) as in instant Claim 5, Paragraph 37 teaches that alginate scaffolding material can be exposed to a chelating agent in order to release the cultured cells which can then be easily removed and exposed to analysis (Paragraph 37) as in instant Claims7further comprising (d) collecting the 3D tissue like implant (Paragraph 72) as in instant Claim 8, wherein the MSCs are isolated from the bone marrow (Paragraphs 36-37) as in instant Claim 10, wherein the condition comprises an osteogenic medium to induce differentiation of the MSCs toward osteo-like cells (Paragraph 59) as in instant Claim 11, Paragraph 59 states that osteoblasts develop after 21 days of culturing the mesenchymal stem cells in osteogenic medium as in instant Claim 13, wherein the cell cluster forms bone-like tissue (Paragraph 64) as in instant Claim 14, wherein the bone-like tissue includes both osteogenic and chondrogenic features (Paragraph 15) as in instant Claim 15, Figure 17 and the description in paragraph 34 state that there is increased calcium deposits around the cells as in instant Claim 16,18,
Paragraph 14 states that mesenchymal stem cells can be present so such cells would express mesenchymal stem cells markers.  Such cells can further differentiate into osteoblast cells so in that case; those osteoblast cells would express osteoblast markers (Paragraphs 36 and 59).  The reference states that mesenchymal stem cells may be present; examiner is taking official notice that mesenchymal stem cells are known to be positive for CD73, CD90,CD105 as in instant Claims 20- 21, wherein the osteogenic medium includes serum (Paragraph 70) as in instant Claim 22.

The reference teaches the claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,6-7,11,14,17,are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122209) in view of Chen "3D Porous Calcium-Alginate Scaffolds Cell Culture System Improved Human Osteoblast Cell Clusters for Cell Therapy]Chen is provided on the IDS document.

Fisher applies as above.  Fisher does not teach including extracellular matrix material.  However, Chen teaches the inclusion of extracellular matrix material.  An artisan would have been motivated to have used a synthetic extracellular matrix ECM because it is “crucial for supporting stem cells during the differentiation process and for integration into the surrounding tissue (Page 644, rt column).” As in instant Claim 6.
Fisher does not use the precise calcium alginate scaffold taught by Chen. However, an artisan would have been motivated to have used the calcium alginate scaffolding taught by Chen because it facilitates the growth and differentiation of human bone clusters and promotes cell proliferation (Abstract).  Page 652 shows that such scaffolding has a bone mineral density of .29 mg/cm3 at day 7 which then becomes vBMD of .62 mg/cm3 at day 14. Before day 7, the bone mineral density is less and more than likely falls within the range of 0.03 mg/cm3 to about .13 mg/cm3 as in instant Claim 17. The Wang reference also states that the cells can be easily accessed by removing the calcium ions via ethylenediaminetetraacetic acid (EDTA) chelation (Abstract) as in instant Claim 7. The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches the alginate scaffolding.  Chen teaches the extracellular matrix and bone mineral density.  The cited prior art meets criteria set forth in both Graham and KSR.  


Claims 1,11,14, and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) in view of Liu (US 20140067082)

Fisher applies as above to teach claims 1,11,and 14.  Fisher does not teach including hydroxyapatite into the 3D graft material.  Liu discloses the inclusion of hydroxyapatite.  An artisan would have been motivated to have included hydroxyapatite because it is useful support material which closely matches the natural mineral composition of bone (Page 24).   Therefore, it would have been obvious to have used hydroxyapatite with the teaching in Fisher. Because this is taught in Liu, there would be a high expectation for success. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references. Fisher teaches the alginate 3D matrix and Liu teaches the inclusion of hydroxyapatite.   Thus, the teachings of the cited prior art references in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  





Claims 1,9,   are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) in view of  Wang “Design and Fabrication of a Biodegradable, Covalently Crosslinked Shape-Memory Alginate Scaffold for Cell and Growth Factor Delivery” Tissue Engineering:  Part A, Volume 18, Numbers 19 and 20, 2012

	Fisher applies to teach claims 1,11,and 14.  Fisher does not teach covalently crosslinking the alginate.   However, the use of covalently crosslinked scaffolding was taught by Wang.  An artisan would have been motivated to have used covalently crosslinked alginate cell scaffolding because Wang teaches that biodegradable covalently crosslinked alginate scaffolding can be used to successfully grow and maintain the cells within (Paragraph 2005-2006, Discussion Section).  Such structure maintains high cell viability.  Therefore, it would have been obvious to have combined the teaching of Wang with as in instant Claim 9
	
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches scaffold culturing in a bioreactor.  Wang teaches covalently crosslinked alginate.  Thus, the teachings of the cited prior art references in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  





Claims 1,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) in view of Bhatia (US 20150017140)

Fisher applies as above to teach claim 1.  Fisher does not teach the inclusion of corticosteroids.  However, Bhatia teaches that corticosteroids can be included into scaffolding used to hold cells (Paragraph 44).  An artisan would have been motivated to have included a corticosteroid in a scaffolding produced by as in instant Claim 12.


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches scaffold culturing in a bioreactor.  Bhatia teaches the use of corticosteroid, inorganic phosphate, and a basal medium.  Thus, the teachings of the cited prior art references in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  




Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632